 In the Matter of OHIO MATCH COMPANYandINTERNATIONAL WooD--WORKERS OF AMERICA, LocAL No. 119; AFFILIATED WITH THE CONGRESS.OF INDUSTRIAL ORGANIZATIONSCase No. R-3075.-Decided October 01, 1911Practice and Procedure:petition dismissed where results of an election, heldpursuant to a stipulation for certification upon consent election, show thatno representative has been selected by a majority of the employees in the,appropriate unit.Mr. Thomas P.-Graham,Jr.,for the Board.Mr. A. P. Bailey,of Huetter, Idaho,for the Company:Mr. Fred Sic f ken,of Coeur d'Alene, Idaho, for the I. W. A.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn July 29, 1941, the International Woodworkers of America,.Local No. 119, affiliated with the Congress of Industrial Organiza-tions, herein called the I.W. A., filed with the Regional Director fortheNineteenth Region (Seattle,Washington) a petition alleging--that a question affecting commerce had arisen concerning the repre-sentation of employees of Ohio Match Company, herein called the-Company, engaged in sawing lumber at Huetter, Idaho, and request-ing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On August 6, 1941, the National Labor Rela-tionsBoard, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National LaborRelationsBoard Rules and Regulations-Series 2, as amended,.ordered an. investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On July 30, 1941, the Company, the I. W. A., and the Regional Di_rector, entered into a "STIPULATION FOR CERTIFICATIONUPON CONSENT ELECTION."36 N. L. R. B., No. 53.303 304DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the Stipulation, an election by secret ballot was con-ducted on August 11, 1941, under the direction and supervision ofthe Acting Regional Director among all production and maintenanceemployees of the Company in and about its plant at Huetter, Idaho,excluding supervisory and clerical employees, to determine whetheror not said employees desired to be represented by the I. W. A.OnAugust 16, 1941, the Acting Regional Director issued and dulyserved upon the parties his Election Report on the ballot.No ob-jections to the conduct of the ballot or the Election Report havebeen filed by any of the parties.In his Election Report, the Acting Regional Director reportedas follows concerning the balloting and its results:Total on eligibility list____________________________________200Total ballots cast__________________________________________190Total votes cast for International Woodworkers of America,Local No. 119, C. I. O--------------------------------------91Total votes cast against the InternationalWoodworkers ofAmerica, Local No. 119, C. I. O___________________________95Total ballots challenged4Total on eligibility list not voting -----------------------------10The results of the election show that no representative has beenselected by a majority of the employees in the appropriate unit. Thepetition of InternationalWoodworkers of America, Local No. 119,for investigation and certification of representatives of employees ofOhio Match Company, Huetter, Idaho, will therefore be dismissed.Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Ohio Match Company, Huetter, Idaho,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All. production and maintenance employees of the Company inand about its plant at Huetter, Idaho, excluding supervisory andclerical employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,IT IS HEREBY ORDEREDthat the petition for investigation and certifi-cationof representatives of employees of Ohio Match Company, OHIO MATCH COMPANY305Huetter, Idaho, filed by International Woodworkers of America, LocalNo. 119, affiliated with the Congress of Industrial Organizations, be,and it hereby is, dismissed.MR. GERARD D.REUaY took no part in the consideration of the aboveDecision and Order.433118-42-vol. 36--21